2019 IL App (3d) 170417

                                Opinion filed August 5, 2019
     _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2019

     THE PEOPLE OF THE STATE OF ILLINOIS, )                     Appeal from the Circuit Court
                                          )                     of the 10th Judicial Circuit,
          Plaintiff-Appellee,             )                     Peoria County, Illinois.
                                          )
          v.                              )                     Appeal No. 3-17-0417
                                          )                     Circuit No. 15-CF-726
     JOHNNIE LEE SIMS,                    )
                                          )
          Defendant-Appellant.            )       The Honorable
                                                  John P. Vespa
                                                  Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justice Carter concurred in the judgment and opinion.
           Justice Wright dissented.
     _____________________________________________________________________________

                                                  OPINION

¶1          Defendant was charged with and found guilty of unlawful possession of a weapon by a

     felon and sentenced to seven years in prison. Defendant argues that (1) the trial court erred in

     admitting other-crimes evidence, consisting of testimony that he possessed a different weapon

     prior to being charged with the crime at issue, (2) the trial court erred in instructing the jury that

     it could find defendant guilty, (3) the prosecutor’s closing remarks deprived him of a fair trial,

     and (4) “cumulative errors” resulted in an unfair trial. We affirm.
¶2                                             I. BACKGROUND

¶3          On November 10, 2015, defendant Johnnie Lee Sims was charged with unlawful

     possession of a weapon by a felon. 720 ILCS 5/24-1.1(a) (West 2014). The indictment alleged

     that defendant possessed a handgun on or about October 26, 2015, and had previously been

     convicted of the offense of unlawful possession of a controlled substance.

¶4          Prior to trial, the State filed a “Notice of Intent to Use Other Crimes,” seeking to

     “introduce testimony and evidence of the Defendant’s conduct with regard to other firearms as

     proof of intent, knowledge, design and for other lawful purpose in this case.” Defendant filed a

     motion in limine, seeking to exclude all evidence and testimony of “other alleged crimes”

     committed by him, claiming that such evidence would be “substantially more prejudicial than

     probative.” The trial court denied defendant’s motion in limine.

¶5          At trial, Nathan Adams, a police officer with the Peoria Police Department testified that

     he was dispatched to Shenita Brown’s home at approximately 11 p.m. on October 26, 2015, “for

     a civil matter between Johnnie Sims and Shenita Brown.” Defendant and Brown were arguing

     because defendant thought Brown hid the keys to his vehicle. After searching for about 15

     minutes, Adams found the keys in Brown’s bedroom. According to Adams, defendant was

     “yelling” and “very angry.” He kept calling 9-1-1 even after Adams arrived. As a result, several

     police officers responded to the scene.

¶6          After Adams found defendant’s car keys, defendant began moving boxes of his

     belongings from Brown’s home to his vehicle. He continued to do so for approximately 30

     minutes. Brown and defendant continued arguing, and Brown eventually told Adams to look

     under the seats of defendant’s car for a gun. Defendant responded by saying that if there was a

     gun in the car, Brown put it there. Adams searched defendant’s vehicle and found a .380-caliber



                                                    -2-
       handgun in the center console. Defendant said the gun belonged to his son who had gone to the

       shooting range earlier in the day and left the gun in the car.

¶7            The parties stipulated that neither the gun nor a magazine found in defendant’s vehicle

       provided prints with sufficient detail to be compared to defendant’s fingerprints. The parties also

       stipulated that defendant had “previously been convicted of a felony.”

¶8            The State called Shenita Brown to testify next, but before she testified, the judge read the

       following statement to the jury twice:

              “Evidence will be received about the defendant’s conduct involving firearms

              other than the one for which he is charged in this case. This evidence will be

              received on the issue of defendant’s intent, knowledge, lack of mistake, lack of

              accident, and may be considered by you only for that limited purpose.”

       Defendant objected to Brown’s testimony.

¶9            Brown testified that she was defendant’s ex-girlfriend and lived with him for

       approximately two years. During the time they were together, defendant spent most evenings at

       her house. About a month prior to October 26, 2015, defendant accused her son, Shaquille, of

       stealing a gun from his car. Defendant told Brown his stepson, Tylen, would get him another gun

       because “[h]e wouldn’t be caught out here with these n***” without a gun. The gun defendant

       accused Shaquille of stealing was different than the one police found in defendant’s vehicle on

       October 26, 2015.

¶ 10          Brown testified that defendant called the police on October 26, 2015, because he thought

       Brown was hiding his car keys. When police arrived, defendant was “irate” and “started hollerin’

       at the officer.” Defendant continued to call the police until 10 to 12 officers arrived. Brown and

       defendant continued bickering, and Brown told the officer standing next to her to check under


                                                        -3-
       the seats of defendant’s car “and see if there’s a gun up under there.” Police found a gun in

       defendant’s car. Brown testified that defendant was the only person who drove the car that day.

¶ 11          Brown and defendant reconciled after October 26, 2015, and spoke about defendant’s

       criminal charge. Defendant told Brown that he told his stepson, Tylen, to say he was driving the

       car on October 26, 2015, and had left his gun in it.

¶ 12          Matt Trimble, a police officer for the city of Peoria, testified that he responded to a call

       on October 2, 2015. Defendant reported that he was missing $300 in cash, about $100 worth of

       compact disks, and a .45-caliber handgun from his vehicle. Defendant believed his girlfriend’s

       son, Shaquille, stole the items. Brenda Chepanoske, an information technician at the Peoria

       Police Department, testified that defendant came into the department on October 4, 2015, and

       provided the serial number of the gun taken from his vehicle. Defendant stated that the owner of

       the gun was Tylen Wright.

¶ 13          Tylen Wright testified that he bought a .45-caliber gun and stored it in his bedroom.

       Wright testified at trial that defendant took the gun from his closet and put it in defendant’s car.

       Defendant reported the gun stolen after someone broke into his vehicle.

¶ 14          Wright further testified that he bought a .380-caliber gun on October 15, 2015. A couple

       days before October 26, 2015, Wright intended to go to the shooting range with the gun but

       never made it. He placed the gun under the driver’s seat of defendant’s car. Wright testified that

       he told defendant that the gun was in the car. After defendant was arrested, defendant told

       Wright to tell police that he left the gun in the center console.

¶ 15          Wright testified that defendant was married to his mother, Crystal Sims, but admitted that

       defendant was frequently not home at night. Sims, however, testified that defendant spent the




                                                        -4-
       night at her house the “majority of the time.” She testified that defendant had access to Wright’s

       room.

¶ 16           Defendant testified that, on the night of October 26, 2015, he drove his vehicle to

       McDonald’s to purchase food for Brown. After he returned to Brown’s house with the food, he

       and Brown began arguing, and his car keys became misplaced. Defendant called the police

       because he thought Brown was hiding his keys. Defendant continued calling the police, and a

       total of five officers arrived on the scene. Adams, one of the officers, found his keys.

¶ 17           Defendant asked the officers to remain at Brown’s house until he retrieved his

       belongings. After making a few trips from the house to his car, defendant heard Brown tell

       Adams that there was a gun under the seat in his vehicle. Defendant responded, “[I]f there’s a

       gun, she must have put it there.” An officer looked inside defendant’s vehicle and pulled a gun

       out of the console. Defendant told the officer, “[T]hat’s my son’s gun.” Defendant explained that

       he recognized the gun because Wright showed it to him after he bought it. Defendant denied ever

       using the gun.

¶ 18           Defendant testified that, in October 2015, he was “in between places” because he and

       Crystal “were havin’ some issues.” He said he helped at Crystal’s house but was not residing

       there. He testified he lived at several locations at that time. He considered Brown’s home a

       “satellite location.” Defendant described his relationship with Brown as “off and on.” He denied

       knowing that the .380-caliber gun was in his vehicle on October 26, 2015. He also denied

       advising Wright or Brown about what to tell authorities about the gun.

¶ 19           Defendant testified that in the summer of 2015, he woke up to find the trunk and doors of

       his vehicle opened. He did not immediately know that Wright’s .45-caliber gun was stolen, but

       he thought it might have been because Wright drove the vehicle the day before and “he has an


                                                       -5-
       issue with forgettin’ things.” After talking to Wright, defendant reported the .45-caliber gun

       stolen.

¶ 20             In closing arguments, the prosecutor stated: “[T]he only issue is whether or not the

       defendant knowingly possessed the firearm on October 26, 2015. That would be the .380 Taurus

       handgun that you heard so much about.” The prosecutor further stated:

                        “Back to the 26th. When they get there and the police arrive, they’re

                 describing the defendant as just being out of control and irate. He’s so mad. He’s

                 hollering. He’s calling 911. He’s calling more police regardless of a status as a

                 felon or not. Is that the kind of person who we want walking the streets with a

                 handgun?

                        Gun violence is rampant in this community. It’s a serious problem. It’s a

                 serious problem when felons have guns. It’s not *** a victimless crime. It’s an

                 offense against society. Because there is so much violence revolving around guns,

                 we do our best to take them off the street one gun at a time.

                        So, I would ask, I would submit to you that the evidence has proved

                 beyond a reasonable doubt that Johnnie Sims knew that .380 was in the car when

                 he was driving it ***. That he exercised control over it certainly to the extent that

                 he moved it from underneath the front seat to the center console. That was his

                 gun, and I would ask you to find beyond a reasonable doubt that he possessed that

                 gun on October 26, 2015.”

       Defendant did not object to any of these statements.




                                                         -6-
¶ 21             At the jury instruction conference, the State asked the court to provide to the jury Illinois

       Pattern Jury Instructions, Criminal, No. 3.01 (4th ed. 2000) (hereinafter IPI Criminal 4th), which

       stated:

                    “The indictment states that the offense charged was committed on or about

                 October 26, 2015. If you find the offense charged was committed, the State is not

                 required to prove that it was committed on the particular date charged.”

       Defendant objected to the instruction. The trial court overruled the objection and allowed the

       instruction to be given to the jury. The court also gave the jury IPI Criminal 4th No. 3.14, which

       stated:

                        “Evidence has been received that the defendant has been involved in

                 conduct other than that charged in the indictment.

                        This evidence has been received on the issue of the defendant’s intent,

                 knowledge, lack of mistake, and lack of accident, and may be considered by you

                 only for that limited purpose.

                        It is for you to determine whether the defendant was involved in that

                 conduct and, if so, what weight should be given to this evidence on the issue of

                 intent, knowledge, lack of mistake, and lack of accident.”

       The jury was also instructed as follows: “Any evidence that was received for a limited purpose

       should not be considered by you for any other purpose.”

¶ 22             The jury found defendant guilty of unlawful possession of a firearm by a felon.

       Defendant filed a motion for judgment notwithstanding the verdict or for a new trial. The trial

       court denied the motion and sentenced defendant to seven years in prison. Defendant filed a

       motion to reconsider sentence, which the trial court denied.


                                                         -7-
¶ 23                                                 II. ANALYSIS

¶ 24                                            A. Other-Crimes Evidence

¶ 25           Defendant first argues that the trial court erred in allowing “other-crimes evidence,”

       specifically testimony about him possessing the .45-caliber handgun prior to October 26, 2015.

       He argues that testimony was not relevant and was substantially more prejudicial than probative.

¶ 26           To sustain a conviction for unlawful possession of a weapon by a felon when the

       defendant is not found physically possessing the weapon, the State must prove that the defendant

       (1) had knowledge of the presence of the firearm and (2) exercised immediate and exclusive

       control over the area where the firearm was found. People v. Spencer, 2012 IL App (1st) 102094,

       ¶ 17. Knowledge may be shown by evidence of the defendant’s acts, declarations, or conduct

       from which it can be inferred that he knew the weapon existed in the place where it was found.

       Id. Knowledge is ordinarily established by circumstance evidence, rather than direct proof.

       People v. Weiss, 263 Ill. App. 3d 725, 731 (1994).

¶ 27           Under the applicable rules of evidence, evidence may not be admitted unless it is

       relevant. People v. Ward, 2011 IL 108690, ¶ 77 (citing Ill. R. Evid. 402 (eff. Jan. 1, 2011)).

       Evidence is relevant if it has “any tendency to make the existence of any fact that is of

       consequence to the determination of the action more probable or less probable than it would be

       without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Even if evidence is relevant, it will be

       excluded if its admission would violate another rule of evidence. Ward, 2011 IL 108690, ¶ 77;

       Ill. R. Evid. 402 (eff. Jan. 1, 2011).

¶ 28           “The term ‘other-crimes evidence’ encompasses misconduct or criminal acts that

       occurred either before or after the allegedly criminal conduct for which the defendant is standing

       trial.” People v. Spyres, 359 Ill. App. 3d 1108, 1112 (2005). It can include crimes or acts of



                                                          -8-
       misconduct for which the defendant was not charged or convicted. People v. Arze, 2016 IL App

       (1st) 131959, ¶ 101. Other-crimes evidence is admissible if it is relevant for any purpose other

       than to show the defendant’s propensity to commit crimes. People v. Wilson, 214 Ill. 2d 127, 135

       (2005). Other-crimes evidence may be admitted to show “motive, opportunity, intent,

       preparation, plan, knowledge, identity, or absence of mistake or accident.” Ill. R. Evid. 404(b)

       (eff. Jan. 1, 2011). Even if other-crimes evidence is admissible for a proper purpose, the trial

       court may exclude the evidence if its prejudicial effect substantially outweighs its probative

       value. People v. Pikes, 2013 IL 115171, ¶ 11; Ill. R. Evid. 403 (eff. Jan. 1, 2011).

¶ 29          The determination of whether the prejudicial effect of evidence substantially outweighs

       its probative value rests within the sound discretion of the trial court. People v. Hale, 2012 IL

       App (1st) 103537, ¶ 24. Similarly, a trial court’s decision to admit other-crimes evidence will not

       be reversed on appeal unless the court abuses its discretion. People v. Donoho, 204 Ill. 2d 159,

       182 (2003). A trial court abuses its discretion if its determination was arbitrary, fanciful, or

       unreasonable or where no reasonable person would take the view adopted by the trial court.

       People v. Foreman, 2019 IL App (3d) 160334, ¶ 30. Reversal is not appropriate under the abuse

       of discretion standard where reasonable minds can disagree about whether certain evidence is

       admissible. Id.

¶ 30          The improper introduction of other-crimes evidence is harmless error when a defendant is

       neither prejudiced nor denied a fair trial because of its admission. People v. Nieves, 193 Ill. 2d
513, 530 (2000). An error in admitting other-crimes evidence is harmless if there is substantial

       evidence of the defendant’s guilt. See id. at 530-31; People v. McLaurin, 2015 IL App (1st)
131362, ¶ 54.




                                                       -9-
¶ 31          When other-crimes evidence is admitted, an instruction about the limited purpose of the

       evidence is appropriate. See People v. Vincent, 92 Ill. App. 3d 446, 458 (1980). Such an

       instruction substantially reduces any prejudicial effect created by the admission of the evidence.

       People v. Illgen, 145 Ill. 2d 353, 375-76 (1991); Foreman, 2019 IL App (3d) 160334, ¶ 35.

¶ 32          Here, the trial court admitted the testimony of Brown and Wright regarding defendant’s

       prior possession of another gun, Wright’s .45-caliber gun that was stolen from defendant’s

       vehicle in early October 2015. Admission of this testimony was not an abuse of discretion for

       several reasons. First, the other-crimes testimony was relevant. Defendant was charged with

       unlawful possession of a weapon by a felon. Because defendant was not found in physical

       possession of the weapon, the State had to prove beyond a reasonable doubt that defendant had

       knowledge of the presence of the firearm in his vehicle. See Spencer, 2012 IL App (1st) 102094,

       ¶ 17. In this case, defendant denied knowing that the .380-caliber weapon was in his vehicle.

       Testimony that defendant had a different weapon in his vehicle prior to the date in question and

       regularly kept a weapon in his vehicle was relevant to prove that defendant knew that a weapon

       was in his vehicle on October 26, 2015.

¶ 33          Furthermore, the trial court did not abuse its discretion in finding that the probative value

       of the other-crimes evidence was not substantially outweighed by its prejudicial effect. The trial

       court substantially reduced the prejudicial effect of the other-crimes evidence by instructing the

       jury that this evidence could be considered only for the “limited purpose” of “the defendant’s

       intent, knowledge, lack of mistake, and lack of accident” and not for any other purpose. The trial

       court gave the jury that instruction three times: twice immediately before Brown’s testimony and

       once at the end of trial. Further minimizing the prejudice of the other-crimes evidence was this

       limiting instruction provided to the jury at the end of the trial: “Any evidence that was received



                                                     - 10 -
       for a limited purpose should not be considered by you for any other purpose.” Because the jury

       was told many times the limitation of the other-crimes evidence, it is unlikely that the jury

       considered it for an improper purpose. See People v. Green, 2017 IL App (1st) 152513, ¶ 98

       (jurors are presumed to follow court’s instructions). Under these circumstances, the trial court

       did not abuse its discretion in admitting the other-crimes evidence.

¶ 34                                           B. Jury Instruction

¶ 35           Next, defendant argues that the trial court erred in allowing the State to issue IPI Criminal

       4th No. 3.01. He contends that the instruction allowed the jury to convict him of possessing a

       different weapon, the .45-caliber gun, on a date prior to the one set forth in the indictment.

¶ 36           The instruction provided to the jury stated as follows:

               “The indictment states that the offense charged was committed on or about

               October 26, 2015. If you find the offense charged was committed, the State is not

               required to prove that it was committed on the particular date charged.”

       See IPI Criminal 4th No. 3.01. Defendant objected to the instruction, but the trial court overruled

       the objection and provided the instruction to the jury.

¶ 37           The decision about whether to give a jury instruction is within the sound discretion of the

       trial court. People v. Anderson, 2012 IL App (1st) 103288, ¶ 33. A reviewing court will reverse a

       trial court’s decision on a jury instruction only for an abuse of discretion. Id. An abuse of

       discretion will be found where no reasonable person could agree with the position of the lower

       court. Id.

¶ 38           Because the State is generally not required to prove that a crime was committed on a

       particular date, issuing IPI Criminal 4th No. 3.01 is usually appropriate. See People v. Suter, 292
Ill. App. 3d 358, 363 (1997). When proof at trial suggests the offense occurred on a date other


                                                      - 11 -
       than the one charged, IPI Criminal 4th No. 3.01 serves to inform the jury that the difference in

       dates is not material. Suter, 292 Ill. App. 3d at 363. The instruction prevents a defendant from

       arguing that he should be acquitted simply because of a technical, nonfatal variance between the

       proof at trial and the charging instrument. Id. When a witness testifies that a crime occurred at 11

       p.m., or after, it is appropriate for the court to issue IPI Criminal 4th No. 3.01 because the crime

       might actually have occurred after midnight, which would be a different date than the one

       alleged in the indictment. See People v. Whitaker, 263 Ill. App. 3d 92, 100 (1994).

¶ 39          However, IPI Criminal 4th No. 3.01 is not appropriate in all cases. See Suter, 292 Ill.

       App. 3d at 364. The committee note for the instruction states: “This instruction should be given

       only when there is a variance between the date alleged and the evidence ***.” IPI Criminal 4th

       No. 3.01, Committee Note. Where there is no variance between the proof and the charging

       instrument, there is no need for the instruction. Suter, 292 Ill. App. 3d at 363.

¶ 40          Use of the jury instruction results in reversible error where inconsistencies between the

       date charged in the indictment and evidence presented at trial are so great that the defendant is

       misled in presenting a defense. People v. Thrasher, 383 Ill. App. 3d 363, 368 (2008). If a

       defendant denies committing the crime with which he is charged on any date, the instruction

       does not prejudice or mislead him in preparing his defense. Id. at 370; see also People v. Stevens,

       2018 IL App (4th) 160138, ¶ 35 (defendant was not prejudiced by trial court giving IPI Criminal

       4th No. 3.01 because defendant claimed “regardless of the date, he did not do it”).

¶ 41          The trial court did not abuse its discretion by providing IPI Criminal 4th No. 3.01 to the

       jury. The evidence at trial established that police found the .380-caliber gun in defendant’s

       vehicle sometime after 11 p.m. on October 26, 2015. Because it was possible that police actually




                                                       - 12 -
       found the weapon the following day, IPI Criminal 4th No. 3.01 was properly given. See

       Whitaker, 263 Ill. App. 3d at 100.

¶ 42          Furthermore, the instruction did not mislead defendant in preparing and presenting a

       defense. Defendant denied possessing a firearm on both October 26, 2015, and earlier that month

       when he discovered that a different firearm was stolen from his vehicle. Defendant testified that

       he did not knowingly possess either weapon because both were left in his vehicle by Wright,

       unbeknownst to him. Because defendant denied ever knowingly possessing a firearm, he was not

       misled in preparing and presenting his defense. See Thrasher, 383 Ill. App. 3d at 370; Stevens,

       2018 IL App (4th) 160138, ¶ 35.

¶ 43          Finally, the State’s closing argument made clear to jurors that they were to decide

       whether defendant possessed the .380-caliber gun on October 26, 2015. The prosecutor stated:

                      So, I would ask, I would submit to you that the evidence has proved

              beyond a reasonable doubt that Johnnie Sims knew that .380 was in the car when

              he was driving it ***. That he exercised control over it certainly to the extent that

              he moved it from underneath the front seat to the center console. That was his

              gun, and I would ask you to find beyond a reasonable doubt that he possessed that

              gun on October 26, 2015.”

       The jury was well informed that they had to determine if defendant possessed the .380-caliber

       gun on October 26, 2015, not another gun on a different date. The trial court did not abuse its

       discretion in issuing IPI Criminal 4th No. 3.01.




                                                     - 13 -
¶ 44                                          C. Closing Arguments

¶ 45          Next, defendant argues that comments made by the prosecutor during closing arguments

       deprived him of a fair trial. Specifically, he contends that the prosecutor improperly

       “characterized [him] as a bad person” and “appealed to societal interests.”

¶ 46          In general, prosecutors have wide latitude in the content of their closing arguments.

       People v. Evans, 209 Ill. 2d 194, 225 (2004). The prosecutor may remark on the evidence and on

       any fair and reasonable inference the evidence may yield, even if the suggested inference reflects

       negatively on the defendant. People v. Nicholas, 218 Ill. 2d 104, 121 (2005). When supported by

       the evidence, a prosecutor may comment unfavorably on the defendant and his crime. People v.

       Jackson, 84 Ill. 2d 350, 360 (1981).

¶ 47          Reviewing courts will not focus on selected phrases or remarks in isolation but, rather,

       consider the closing argument as a whole. Evans, 209 Ill. 2d at 225. A pattern of intentional

       prosecutorial misconduct may so seriously undermine the integrity of judicial proceedings as to

       support reversal under the plain error doctrine. People v. Johnson, 208 Ill. 2d 53, 64 (2003).

       However, a single misstatement does not deprive a defendant of a fair trial unless it results in

       substantial prejudice to the defendant and constitutes a material factor in his conviction. People

       v. Phagan, 2019 IL App (1st) 153031, ¶ 56.

¶ 48          “The State’s attorney, in closing argument, is permitted to dwell upon the results of a

       crime and to comment upon its effect upon the community.” People v. Johnson, 73 Ill. App. 3d
431, 435 (1979). A prosecutor may also comment unfavorably on the evil effects of the crime

       committed. Nicholas, 218 Ill. 2d at 121-22. However, “[t]he broader problems of crime in

       society should not be the focus of a jury considering the guilt or innocence of an individual

       defendant.” Johnson, 208 Ill. 2d at 77-78.


                                                     - 14 -
¶ 49          Even if a prosecutor’s remarks are improper and constitute error, the trial court may

       correct them through proper jury instructions. Green, 2017 IL App (1st) 152513, ¶ 98. Any

       possible prejudice caused by improper closing remarks is greatly diminished when the trial court

       instructs the jury that closing arguments are not evidence. Id. Jurors are presumed to follow the

       instructions provided by the trial court. Id.

¶ 50          Here, we find no error in the prosecutor’s statements. First, the prosecutor’s question to

       the jury about whether defendant was the kind of person “we want walking the streets with a

       handgun” was within the bounds of proper argument. See People v. Rodriguez, 89 Ill. App. 3d
941, 946 (1980). The prosecutor’s description of defendant immediately preceding that question

       was supported by the evidence. Brown and Adams described defendant on the night of the

       incident as “very angry,” “irate,” yelling, and acting irrationally by repeatedly calling 9-1-1 even

       though officers were already on the scene. Because the prosecutor’s description of defendant was

       supported by the evidence, it was not improper even though it presented defendant in a negative

       light. See Jackson, 84 Ill. 2d at 360.

¶ 51          Further, the prosecutor’s comments about gun violence were not improper. Unlike the

       prosecutor in Johnson, 208 Ill. 2d at 77-78, who discussed the general problem of crime in

       society, the prosecutor’s remarks in this case were limited to the problems of gun violence and

       felons possessing weapons. Because defendant was charged with unlawful possession of a

       weapon by a felon, the prosecutor’s statements were a commentary on the results of the crime

       with which defendant was charged and its effect on the community, which is permissible. See

       Nicholas, 218 Ill. 2d at 121-22.

¶ 52          Moreover, even if the prosecutor’s comments constituted error, they did not substantially

       prejudice defendant. Here, the trial court instructed the jury: “Neither opening statements nor


                                                       - 15 -
       closing arguments are evidence, and any statement or argument made by the attorneys which is

       not based on the evidence should be disregarded.” Such an instruction greatly diminished any

       prejudice potentially caused by the prosecutor’s comments. See Green, 2017 IL App (1st)
152513, ¶ 98. Because the prosecutor’s comments in this case were isolated and the jury was

       instructed that they did not constitute evidence, the comments did not deprive defendant of a fair

       trial.

¶ 53                                          D. Cumulative Errors

¶ 54            Finally, defendant argues that cumulative errors deprived him of a fair trial. He claims

       that the cumulative errors were (1) the court’s failure to hold a pretrial conference regarding the

       admissibility of other-crimes evidence, (2) the court’s improper admission of other-crimes

       evidence, (3) the court’s issuance of IPI Criminal 4th No. 3.01, (4) improper questioning by the

       State about defendant’s morality, and (5) the prosecutor’s allegedly improper comments in

       closing argument.

¶ 55            “[W]here errors are not individually considered sufficiently egregious for an appellate

       court to grant the defendant a new trial, but the errors, nevertheless, create a pervasive pattern of

       unfair prejudice to the defendant’s case, a new trial may be granted on the ground of cumulative

       error.” People v. Howell, 358 Ill. App. 3d 512, 526 (2005). “However, the cumulative errors that

       warrant such an extreme result must themselves be extreme.” People v. Desantiago, 365 Ill. App.
3d 855, 871 (2006). “There generally is no cumulative error where the alleged errors do not

       amount to reversible error on any individual issue.” Green, 2017 IL App (1st) 152513, ¶ 118.

¶ 56            Here, we have already determined that three of the errors alleged by defendant—the

       admission of other-crimes evidence, the issuance of IPI Criminal 4th No. 3.01, and the

       prosecutor’s closing argument—did not amount to error. Thus, we will consider only the two


                                                      - 16 -
       alleged errors not already discussed: the trial court’s failure to hold a hearing on the admission of

       other-crimes evidence, and the prosecutor’s questions related to defendant’s morality.

¶ 57          Before other-crimes evidence may be admitted at trial, the court must find that (1) it is

       relevant; (2) it is being admitted to show motive, opportunity, intent, preparation, plan,

       knowledge, identity, modus operandi, or the absence of mistake; and (3) its prejudicial effect

       does not outweigh its probative value. Ill. Rs. Evid. 402, 403, 404(b) (eff. Jan. 1, 2011). There is

       no requirement that a trial court hold a pretrial hearing before determining if other-crimes

       evidence will be admitted at trial. Here, the trial court determined that the other-crimes evidence

       was admissible without the need for a hearing. As explained above, the admission of that

       evidence was not an abuse of discretion. We, likewise, find that the trial court’s failure to hold a

       hearing regarding the admissibility of the evidence did not amount to error.

¶ 58          We also find no merit to defendant’s contention that questions asked by the prosecutor

       constituted an improper attack on his morality. Defendant contends that the prosecutor’s

       questions to Wright about whether defendant lived with him and Brown were not relevant for

       any purpose other than to establish that he lived somewhere other than with his wife, thereby

       attacking defendant’s character and morality. We disagree.

¶ 59          Both the prosecutor and defense counsel asked defendant about his living situation at the

       time of the offense. Those questions were relevant to the crime with which defendant was

       charged. The evidence in this case established that the registered owner of the weapon found in

       defendant’s car was Wright, who lived with his mother, defendant’s wife. Defendant’s place of

       residence and his access to Wright’s and Brown’s place of residence was relevant to the issue of

       whether defendant knowingly possessed the weapon that was found in his vehicle. Because the




                                                      - 17 -
       information sought by the prosecutor’s questions was relevant, the prosecutor’s questions did not

       amount to an improper attack on defendant’s morality.

¶ 60          Having found that none of the errors alleged by defendant constituted reversible error,

       there is no cumulative error. See Green, 2017 IL App (1st) 152513, ¶ 118.

¶ 61                                           III. CONCLUSION

¶ 62          We affirm the judgment of the circuit court of Peoria County.

¶ 63          Affirmed.

¶ 64          JUSTICE WRIGHT, dissenting:

¶ 65          I respectfully dissent. I would find the other-crimes evidence did little to establish

       defendant’s knowledge of the handgun and had minimal probative value that was far outweighed

       by the unfairly prejudicial impact of defendant’s prior bad act on the trier of fact.

¶ 66          Wright testified at trial that defendant took Wright’s .45-caliber handgun from Wright’s

       closet and placed it in the vehicle on another occasion. Wright explained that his .45-caliber

       handgun was subsequently stolen out of the vehicle. However, Wright admitted at trial that

       during a previously recorded interview, Wright told investigators he had instead left the .45-

       caliber handgun in the car “on the way to the range.”

¶ 67          In essence, the State offered the evidence of an alleged uncharged offense involving

       another weapon to convince the jury that defendant was more likely to know that Wright’s .38-

       caliber handgun was similarly hidden in the same vehicle at the time of defendant’s arrest.

       Respectfully, I conclude the connection between these two occurrences is tenuous at best. This

       other-crimes evidence clearly established Wright’s ownership of the two firearms, but did little to

       establish defendant’s knowledge of Wright’s .38-caliber handgun that was hidden in the center




                                                       - 18 -
       console. Accordingly, the other-crimes evidence was irrelevant as it pertains to defendant’s

       knowledge of the presence of the .38-caliber handgun in the vehicle.

¶ 68          For argument’s sake, even if the other-crimes evidence was somewhat relevant, the

       prejudicial effect of the other-crimes evidence far outweighed its probative value, if any, for

       several reasons. First, the State concedes the prosecutor devoted a “significant portion” of her

       closing argument to the incident involving the .45-caliber handgun. Second, Wright’s statements

       with regard to defendant’s alleged prior possession of Wright’s .45-caliber handgun were

       contradictory. Third, the alleged prior incident with the .45-caliber handgun is frankly confusing.

¶ 69          The ensuing trial within a trial blurred the line between the prior incident with the .45-

       caliber handgun and the charged offense involving the .38-caliber handgun. Adding to the

       confusion, the jury received IPI Criminal 4th No. 3.01, which read “[t]he indictment states that

       the offense charged was committed on or about October 26, 2015. If you find the offense

       charged was committed, the State is not required to prove that it was committed on the particular

       date charged.” There is a significant risk, based on these specific facts, that this jury instruction

       could have empowered a reasonable juror to believe that defendant could be convicted for the

       prior incident, on another date, involving the same offense with a different gun, namely, the .45-

       caliber handgun. Based on this record, I am uncertain whether the jury found defendant guilty of

       possessing the .45-caliber handgun or the .38-caliber handgun as charged.

¶ 70          For these reasons, I conclude that the trial court abused its discretion by erroneously

       admitting irrelevant and highly prejudicial other-crimes evidence. I would reverse defendant’s

       conviction and remand the case for a new trial.




                                                      - 19 -
                                  No. 3-17-0417


Cite as:                 People v. Sims, 2019 IL App (3d) 170417


Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 15-CF-726;
                         the Hon. John P. Vespa, Judge, presiding.



Attorneys                James E. Chadd, Peter A. Carusona, and Matthew Lemke, of
for                      State Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino,
for                      Thomas D. Arado, and Justin A. Nicolosi, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                      - 20 -